DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a third strap” as recited in Claim 9, and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because of the following informalities:
Claim 9, and 19 disclose a third strap. However, no reference number associated with this structure can be found in the provided drawings. 
Claim 8 recites first and second strap portion. However, no reference number associated with this structure can be found in the provided drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 9, and 19 disclose a third strap. However, the written disclosure lacks proper antecedent basis for the claimed limitation.
Claims 8, 9 and 19 first and second strap portion.  However, the written disclosure lacks proper antecedent basis for the claimed limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8, 9, and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8, and 19 recites “First strap portion and a second strap portion”. However, the written disclosure and the  drawings fail to show or describe what this structure is. It is not clear which part of the invention applicant considers to be first and second strap portion since these limitations are absent from the written disclosure. All the dependent claims inherit the same issue. 
Claim 9, and 19 recites “Third strap portion”. However, the written disclosure and the  drawings fail to show or describe what this structure is. It is not clear which part of the invention applicant considers to be third strap portion since these limitations are absent from the written disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8,  9, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “First strap portion and a second strap portion”. However, the written disclosure and the  drawings fail to show or describe what this structure is. Therefore, it is not clear which part of the closure should be considered a first and second strap portion. Further correction and clarification is required. All the dependent claims inherit the same issue.
Claim 9, and 19 recites the limitation “third strap portion”. However, the written disclosure and the  drawings fail to show or describe what this structure is. Therefore, it is not clear which part of the closure should be considered a third strap. Further correction and clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melmon (US 8302749).
Regarding claim 1, Melmon discloses, A dry bag (Para 12) the dry bag (100)comprising: a closed base (See annotated fig. below) ; a sealable opening (Para 12; 110)  located opposite the closed base; a closed sidewall (See annotated fig. below) extending between the closed base and the sealable opening; and a handle coupled to the closed base (See annotated fig. below).

    PNG
    media_image1.png
    576
    548
    media_image1.png
    Greyscale

Regarding claim 3, Melmon discloses, the closed base and the closed sidewall are constructed of flexible, watertight material providing a water-impermeable barrier (Para 14, “Dry bag 105 is an elastomer or elastomer-impregnated fabric and is well known in the art. As is typical of modern waterproof bags […]).

Regarding claim 13, Melmon discloses the handle is a first handle (See annotated fig. below)  and the dry bag further comprising a second handle (See annotated fig. below) coupled to the closed base and arranged in parallel to the first handle. 

    PNG
    media_image2.png
    576
    516
    media_image2.png
    Greyscale

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10 -12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korczak (US 20110049138) in view of Tan (US 20140140641) .
Regarding claim 1, Korczak discloses, A dry bag for storing solid cooking fuel (Para 2), the dry bag (10)comprising: a closed base (Para 14; bottom) ; a sealable opening (lid 20 is attached via zipper)  located opposite the closed base; a closed sidewall (12) extending between the closed base and the sealable opening; and a handle (30).

However, Korczak discloses “The handle 30 may be located on any side of the outer covering 12 to aid a user in grasping and holding the apparatus 10. Specifically, the handle 30 may be attached to the outer covering 12 in a location that is at the center of gravity of the apparatus 10 when the apparatus is filled with contents, such as a bag of charcoal briquettes. Although illustrated on a backside of the apparatus 10, the handle may be disposed in any location to aid in picking up the apparatus and dispensing charcoal therefrom” ( Para 59) but  does not explicitly disclose a handle coupled to the closed base.
Tan relevant to this issue and discloses carrier wherein a handle (Fig. 12; 45) is coupled to the closed base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Korczak to incorporate a handle coupled to the closed base in order to handle the carrier from multiple orientations. 

	Regarding claim 2, While Korczak does not explicitly discloses the closed base has a circular shape and the closed sidewall has a cylindrical shape; Korczak in an alternative embodiment discloses the apparatus to have closed base has a circular shape and the closed sidewall has a cylindrical shape (Para 50 “The apparatus 10 may be a cube, a cylinder having a circular or oval cross-section, or may be cube or rectangular in shape.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instant embodiment to have a cylinder having a circular or oval cross-section from an alternative embodiment as it is recognized as an alternative construction wherein the resultant structure would work equally well while the modification is done for aesthetic purpose. 

Regarding claim 3, Korczak discloses, he closed base and the closed sidewall are constructed of flexible, watertight material providing a water-impermeable barrier (Para 14, “The apparatus comprises an outer covering made from a flexible watertight material”).

Regarding claim 4, Korczak discloses one or more seams existing between the closed base and the closed sidewall are welded ( Since this is flexible material, it is reasonable that the sidewall and the closed base are attached via seam due to its shape).

Regarding claim 5, the limitation “an upper end of the closed sidewall located proximate the sealable opening is foldable over itself, wherein folding the upper end over itself transitions the dry bag from an unsealed configuration in which the sealable opening is unsealed into a sealed configuration in which the upper end creates a watertight seal that closes off the sealable opening.” is considered to be functional language. The prior art of Korczak-Tan-Samuelson has all the structures required perform the claimed functional limitation. Hence, the prior art is inherently capable of performing the limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.

Regarding claim 10, Korczak discloses, an internal compartment (space where the charcoal is kept) defined by the closed base (para 14, bottom) and the closed sidewalls (12). The limitation “the internal compartment having a volume configured to contain approximately eighteen liters of solid cooking fuel” is considered as a matter of design choice since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice.1 Korczak discloses, “the size should not be limited as herein specified.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Korczak to make any desired shape that holds any desired amount of charcoal including eighteen liters of solid cooking fuel as required by the instant application in order to satisfy the need of end user. 

Regarding claim 11, Korczak discloses, the dry bag protects the solid cooking fuel contained within the internal compartment from exposure to environmental moisture when the dry bag is in the sealed configuration (para 10).

Regarding claim 12, Korczak-Tan disclose, a handle (Tan, 45).
The limitation “the handle is configured to be gripped by a user to facilitate a controlled transfer of the solid cooking fuel from the internal compartment to another storage vessel when the dry bag is in the unsealed configuration” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korcza-Tan as applied to claim 5 in view of Law (GB 2501958).
Regarding claim 6, Korcza-Tan does not explicitly disclose a closure strap coupled to the upper end of the closed sidewall, the closure strap including at least one fastener configured to secure the dry bag in the sealed configuration.
Law is in the field of endeavor and discloses a dry bag having a closure strap coupled to the upper end of the closed sidewall, the closure strap including at least one fastener (40, 42) configured to secure the dry bag in the sealed configuration (Fig. 3; See annotated fig. below).

    PNG
    media_image3.png
    556
    420
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Korczak-Tan to incorporate a closure strap coupled to the upper end of the closed sidewall, the closure strap including at least one fastener configured to secure the dry bag in the sealed configuration as taught by Law for the purpose of having additional sealing to the bag.

Regarding claim 7, Korczak-Tan-Law discloses the closure strap provides a carrying handle (the closure strap of Law can be used as a handle)  for the dry bag when the dry bag is secured in the sealed configuration. 
Regarding claim 8, Korczak-Tan-Law discloses the closure strap includes a first strap portion and a second strap portion, the first strap portion (See annotated fig. below)coupled to and extending outwardly from a first portion of the upper end, the second strap portion (See annotated fig. below) coupled to and extending outwardly from a second portion of the upper end located opposite the first portion of the upper end, the first strap portion carrying a first fastener (42) , the second strap portion carrying a second fastener (42) releasably couplable to the first fastener.

    PNG
    media_image4.png
    662
    524
    media_image4.png
    Greyscale

Regarding claim 9, Korczak-Tan-Law discloses, the closure strap further includes a third strap portion (See annotated fig. Below)  coupled to the upper end and extending between the first strap portionand the second strap portion.

    PNG
    media_image5.png
    720
    524
    media_image5.png
    Greyscale

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korczak-Tan as applied to claim 1 in view of Samuelson (US 4895198).
Regarding claim 14, Korczak-Tan does not explicitly disclose, a window coupled to the closed sidewall, the window including a transparent pane configured to enable viewing of a label held within the window.
Samuelson is relevant to this issue and discloses a flexible container wherein a window (Fig. 1;12) coupled to the closed sidewall, the window including a transparent pane configured to enable viewing of a label held within the window (Col.4, line 1 -20; Col. 3 line 22-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Korczak-Tan to incorporate a window coupled to the closed sidewall, the window including a transparent pane configured to enable viewing of a label held within the window as taught by Samuelson for the purpose of showing the end user and desired information through the transparent window. 
Claim(s) 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korczak (US 20110049138) in view of Tan (US 20140140641) and Samuelson (US 4895198)
Regarding claim 15, Korczak discloses, A dry bag for storing solid cooking fuel (Para 2), the dry bag (10)comprising: a closed base (Para 14; bottom) ; a sealable opening (lid 20 is attached via zipper)  located opposite the closed base; a closed sidewall (12) extending between the closed base and the sealable opening; and a handle (30).

However, Korczak discloses “The handle 30 may be located on any side of the outer covering 12 to aid a user in grasping and holding the apparatus 10. Specifically, the handle 30 may be attached to the outer covering 12 in a location that is at the center of gravity of the apparatus 10 when the apparatus is filled with contents, such as a bag of charcoal briquettes. Although illustrated on a backside of the apparatus 10, the handle may be disposed in any location to aid in picking up the apparatus and dispensing charcoal therefrom” ( Para 59) but  does not explicitly disclose a handle coupled to the closed base.
Tan relevant to this issue and discloses carrier wherein a handle (Fig. 12; 45) is coupled to the closed base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Korczak to incorporate a handle coupled to the closed base in order to handle the carrier from multiple orientations. 

Korczak-Tan does not explicitly disclose, a window coupled to an exterior of the closed sidewall, the window including a transparent pane configured to enable viewing of a label held within the window.  
Samuelson is relevant to this issue and discloses a flexible container wherein a window (Fig. 1;12) coupled to an exterior of the closed sidewall, the window including a transparent pane configured to enable viewing of a label held within the window (Col.4, line 1 -20; Col. 3 line 22-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Korczak-Tan to incorporate a window coupled to an exterior of the the closed sidewall, the window including a transparent pane configured to enable viewing of a label held within the window as taught by Samuelson for the purpose of showing the end user and desired information through the transparent window. 

Regarding claim 16, Korczak discloses, the closed base and the closed sidewall are constructed of flexible, watertight material providing a water-impermeable barrier (Para 14, “The apparatus comprises an outer covering made from a flexible watertight material”), and wherein one or more seams existing between the closed base and the closed sidewall are welded (Since this is flexible material, it is reasonable that the sidewall and the closed base are attached via seam due to its shape).

Regarding claim 17, the limitation “an upper end of the closed sidewall located proximate the sealable opening is foldable over itself, wherein folding the upper end over itself transitions the dry bag from an unsealed configuration in which the sealable opening is unsealed into a sealed configuration in which the upper end creates a watertight seal that closes off the sealable opening.” is considered to be functional language. The prior art of Korczak-Tan-Samuelson has all the structures required perform the claimed functional limitation. Hence, the prior art is inherently capable of performing the limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
Regarding claim 20, Korczak discloses, an internal compartment (space where the charcoal is kept) defined by the closed base (para 14, bottom) and the closed sidewalls (12), the dry bag protects the solid cooking fuel contained within the internal compartment from exposure to environmental moisture when the dry bag is in the sealed configuration (para 10).

The limitation “the internal compartment having a volume configured to contain approximately eighteen liters of solid cooking fuel” is considered as a matter of design choice since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice.  Korczak discloses, “the size should not be limited as herein specified.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Korczak to make any desired shape that holds any desired amount of charcoal including eighteen liters of solid cooking fuel as required by the instant application in order to satisfy the need of end user.
Korczak-Tan disclose, a handle (Tan, 45).
The limitation “the handle is configured to be gripped by a user to facilitate a controlled transfer of the solid cooking fuel from the internal compartment to another storage vessel when the dry bag is in the unsealed configuration” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.

Claim(s) 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korcza-Tan-Samuelson as applied to claim 17 in view of Law (GB 2501958) .

Regarding claim 18, Korcza-Tan-Samuelson does not explicitly disclose a closure strap coupled to the upper end of the closed sidewall, the closure strap including at least one fastener configured to secure the dry bag in the sealed configuration, wherein the closure strap provides a carrying handle for the dry bag when the dry bag is secured in the sealed configuration.
Law is in the field of endeavor and discloses a dry bag having a closure strap coupled to the upper end of the closed sidewall, the closure strap including at least one fastener (40, 42) configured to secure the dry bag in the sealed configuration (Fig. 3; See annotated fig. below), wherein the closure strap provides a carrying handle (the closure strap of Law can be used as a handle)   for the dry bag when the dry bag is secured in the sealed configuration.

    PNG
    media_image3.png
    556
    420
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Korczak-Tan to incorporate a closure strap coupled to the upper end of the closed sidewall, the closure strap including at least one fastener configured to secure the dry bag in the sealed configuration, wherein the closure strap provides a carrying handle for the dry bag when the dry bag is secured in the sealed configuration as taught by Law for the purpose of having additional sealing to the bag.
Regarding claim 19, Korcza-Tan-Samuelson-Law discloses the closure strap includes a first strap portion (See annotated fig. below) and a second strap portion (See annotated fig. below) , and a third strap portion (See annotated fig. below) , the first strap portion (See annotated fig. below) coupled to and extending outwardly from a first portion of the upper end, the second strap portion (See annotated fig. below) coupled to and extending outwardly from a second portion of the upper end located opposite the first portion of the upper end, the third strap portion coupled to the upper end (See annotated fig. below) extending between the first strap portion and the second strap portion  the first strap portion carrying a first fastener (42) , the second strap portion carrying a second fastener (42) releasably couplable to the first fastener.

    PNG
    media_image6.png
    640
    524
    media_image6.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ARROUART (US 20210244142) discloses a waterproof bag with a strap on the upper end of the bag. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/               Examiner, Art Unit 3736                           



/RAFAEL A ORTIZ/               Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See   MPEP § 2144.04(IV)